EXHIBIT 10.1

 

EIGHTH LOAN MODIFICATION AGREEMENT

 

This Eighth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of August 3, 2010 (the “Eighth Loan Modification Effective
Date”) by and between SILICON VALLEY BANK, a California corporation, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at One Newton Executive Park,
Suite 200, 2221 Washington Street, Newton, Massachusetts 02462 (“Bank”) and
SATCON TECHNOLOGY CORPORATION, a Delaware corporation (“Satcon”); SATCON POWER
SYSTEMS, INC., a Delaware corporation (“Power”); SATCON ELECTRONICS, INC., a
Delaware corporation (“Electronics”), each with offices located at 27 Drydock
Avenue, Boston, Massachusetts 02210; and SATCON POWER SYSTEMS CANADA LTD., a
corporation organized under the laws of the Province of Ontario, Canada with
offices located at 835 Harrington Court, Burlington, Ontario L7N 3P3 (the
“Canadian Borrower”; and together with Satcon, Power and Electronics,
individually and collectively, jointly and severally, the “Borrower”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of February 20, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of February 20, 2008, as amended by that certain First Loan Modification
Agreement, dated as of the First Loan Modification Effective Date, as further
amended by that certain Second Loan Modification Agreement, dated as of the
Second Loan Modification Effective Date, as further amended by that certain
Third Loan Modification Agreement, dated as of September 29, 2009, as further
amended by that certain Waiver and Fourth Loan Modification Agreement, dated as
of February 18, 2010, as further amended by that certain Fifth Loan Modification
Agreement, dated as of March 10, 2010, as further amended by that certain Sixth
Loan Modification Agreement, dated as of April 22, 2010 and as further amended
by that certain Seventh Loan Modification Agreement, dated as of June 16, 2010
(as amended, the “Loan Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Loan Agreement.

 

2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement and in a certain
Intellectual Property Security Agreement dated as of February 20, 2008, as may
be amended from time to time (the “IP Agreement”).

 

Hereinafter, the Loan Agreement and the IP Agreement, together with all other
documents executed in connection therewith evidencing, securing or otherwise
relating to the Obligations (other than this Loan Modification Agreement) shall
be referred to as the “Existing Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

A.                                   Modifications to Loan Agreement.

 

1                                          The Loan Agreement shall be amended
by deleting the following text appearing as Section 2.3(a) thereof:

 

“(a)         (i)            Advances.  Subject to Section 2.3(b), the principal
amount outstanding under the Revolving Line (other than the Non-formula
Sublimit) shall accrue interest at a floating per annum rate equal to the Prime
Rate plus one percent (1.00%), which interest

 

1

--------------------------------------------------------------------------------


 

shall be payable monthly, in arrears, in accordance with Section 2.3(g) below;
provided, however, commencing on July 1, 2010, provided no Default or Event of
Default has occurred or would occur as a result of notice and/or the passage of
time, subject to Section 2.3(b), the principal amount outstanding under the
Revolving Line (other than under the Non-formula Sublimit) shall accrue interest
at a floating per annum rate equal to the Prime Rate plus one-half of one
percent (0.50%), which interest shall be payable monthly, in arrears, in
accordance with Section 2.3(g) below.

 

(ii)           Non-formula Sublimit. Subject to Section 2.3(b), the principal
amount of Advances outstanding under the Non-formula Sublimit shall accrue
interest at a fixed per annum rate equal to eight percent (8.00%), which
interest shall be payable monthly, in arrears, in accordance with
Section 2.3(g) below; provided, however, commencing on July 1, 2010, provided no
Default or Event of Default has occurred or would occur as a result of notice
and/or the passage of time, subject to Section 2.3(b), the principal amount of
Advances outstanding under the Non-formula Sublimit shall accrue interest at a
fixed per annum rate equal to six and one-half of one percent (6.50%), which
interest shall be payable monthly, in arrears, in accordance with
Section 2.3(g) below.”

 

and inserting in lieu thereof the following:

 

“(a)         (i)            Advances.  Subject to Section 2.3(b), the principal
amount outstanding under the Revolving Line (other than the Non-formula
Sublimit) shall accrue interest at a floating per annum rate equal to the Prime
Rate plus one-half of one percent (0.50%), which interest shall be payable
monthly, in arrears, in accordance with Section 2.3(g) below.

 

(ii)           Non-formula Sublimit. Subject to Section 2.3(b), the principal
amount of Advances outstanding under the Non-formula Sublimit shall accrue
interest at a floating per annum rate equal to the Prime Rate plus two and
one-half of one percent (2.50%), which interest shall be payable monthly, in
arrears, in accordance with Section 2.3(g) below.”

 

2                                          The Loan Agreement shall be amended
by deleting the following text appearing as Section 2.4(d) thereof:

 

“(d)         Unused Revolving Line Facility Fee.  A fee (the “Unused Revolving
Line Facility Fee”), which fee shall be paid monthly, in arrears, on the last
day of each month, in an amount equal to five-eighths of one-percent (0.625%)
per annum of the average unused portion of the Revolving Line, as determined by
Bank.  Borrower shall not be entitled to any credit, rebate or repayment of any
Unused Revolving Line Facility Fee previously earned by Bank pursuant to this
Section notwithstanding any termination of the within Agreement, or suspension
or termination of Bank’s obligation to make loans and advances hereunder;”

 

and inserting in lieu thereof the following:

 

“(d)         Unused Revolving Line Facility Fee.  A fee (the “Unused Revolving
Line Facility Fee”), which fee shall be paid monthly, in arrears, on the last
day of each month,

 

2

--------------------------------------------------------------------------------


 

in an amount equal to one-half of one-percent (0.50%) per annum of the average
unused portion of the Revolving Line, as determined by Bank.  Borrower shall not
be entitled to any credit, rebate or repayment of any Unused Revolving Line
Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of the within Agreement, or suspension or termination of Bank’s
obligation to make loans and advances hereunder;”

 

3                                          The Loan Agreement shall be amended
by deleting the following text appearing as Section 6.3(c) thereof:

 

“(c)         Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked account agreement
in form and substance satisfactory to Bank in its sole discretion.  Whether or
not an Event of Default has occurred and is continuing, Borrower shall hold all
payments on, and proceeds of, Accounts in trust for Bank, and Borrower shall
promptly deliver all such payments and proceeds to Bank in their original form,
duly endorsed, to be applied to be applied to the Obligations pursuant to the
terms of Section 9.4 hereof; provided, however, in the event (i) Borrower
maintains or exceeds $10,000,000 in (A) Borrower’s unrestricted cash on deposit
at Bank plus (B) unused availability pursuant to the Revolving Line under this
Agreement, as determined by Bank with reference to the Availability Amount set
forth herein and (ii) no Default or Event of Default has occurred and in is
continuing, Payments on, and proceeds of, Accounts shall be applied to the
Obligations pursuant to the terms of Section 9.4 hereof only in the event the
outstanding principal amount of the Obligations then exceeds $4,500,000 (and
only to the extent the Obligations then exceed $4,500,000) and shall otherwise
be transferred by Bank to an operating account of Borrower maintained at Bank.”

 

and inserting in lieu thereof the following:

 

“(c)         Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked account agreement
in form and substance satisfactory to Bank in its sole discretion.  Whether or
not an Event of Default has occurred and is continuing, Borrower shall hold all
payments on, and proceeds of, Accounts in trust for Bank, and Borrower shall
promptly deliver all such payments and proceeds to Bank in their original form,
duly endorsed, to be applied to be applied to the Obligations pursuant to the
terms of Section 9.4 hereof; provided, however, in the event (i) Borrower
maintains or exceeds $10,000,000 in (A) Borrower’s unrestricted cash on deposit
at Bank plus (B) unused availability pursuant to the Revolving Line under this
Agreement, as determined by Bank with reference to the Availability Amount set
forth herein and (ii) no Default or Event of Default has occurred and in is
continuing, Payments on, and proceeds of, Accounts shall be transferred by Bank
to an operating account of Borrower maintained at Bank.”

 

4                                          The Loan Agreement shall be amended
by deleting the following text appearing as Section 6.9 thereof:

 

3

--------------------------------------------------------------------------------


 

“              6.9          Financial Covenants.

 

Borrower shall maintain at all times, to be certified by the Borrower as of the
last day of each month, unless otherwise noted, on a consolidated basis with
respect to Borrower and its Subsidiaries:

 

(a)           Liquidity.  (I) From the Sixth Loan Modification Effective Date
through and including June 29, 2010, Borrower shall maintain (A) unrestricted
cash on deposit at Bank plus (B) the difference between (i) gross Borrowing Base
availability (as determined by Bank from Borrower’s most recent Borrowing Base
Certificate, but in any event excluding any availability under the Non-formula
Sublimit) minus (ii) all outstanding Obligations owed by Borrower to Bank
(excluding outstanding Advances under the Non-formula Sublimit), of at least
$4,000,000; and (II) From June 30, 2010 and at all times thereafter, Borrower
shall maintain (A) unrestricted cash on deposit at Bank plus (B) the difference
between (i) gross Borrowing Base availability (as determined by Bank from
Borrower’s most recent Borrowing Base Certificate, but in any event excluding
any availability under the Non-formula Sublimit) minus (ii) all outstanding
Obligations owed by Borrower to Bank (excluding outstanding Advances under the
Non-formula Sublimit), of at least $14,000,000.

 

(b)           Tangible Net Worth.  A Tangible Net Worth, tested as of the last
day of each fiscal quarter, of at least the following for the periods listed
below:

 

Quarterly Period Ending

 

Minimum Tangible Net Worth

 

March 31, 2010

 

$

7,500,000

 

June 30, 2010

 

$

8,000,000

 

September 30, 2010, December 31, 2010 and March 31, 2011

 

$

11,000,000

 

June 30, 2011, and each quarterly period ending thereafter

 

$

13,000,000

 

 

The Tangible Net Worth requirements set forth above shall increase by 50% of the
proceeds from issuances of equity and/or the incurrence of Subordinated Debt
after the Fifth Loan Modification Effective Date.”

 

and inserting in lieu thereof the following:

 

“              6.9          Financial Covenants.

 

Borrower shall maintain at all times, to be certified by the Borrower as of the
last day of each month, unless otherwise noted, on a consolidated basis with
respect to Borrower and its Subsidiaries:

 

(a)           Liquidity.  (I) From the Eighth Loan Modification Effective Date
through and including March 31, 2011, Borrower shall maintain (A) unrestricted
cash on deposit at Bank plus (B) unused availability pursuant to the Revolving
Line under this Agreement, as determined by Bank with reference to the
Availability Amount set forth herein (including, through August 30, 2010, the
unused availability under the Non-formula Sublimit), of at least $5,000,000; and
(II) From April 1, 2011 and at all times thereafter,

 

4

--------------------------------------------------------------------------------


 

Borrower shall maintain (A) unrestricted cash on deposit at Bank plus (B) unused
availability pursuant to the Revolving Line under this Agreement, as determined
by Bank with reference to the Availability Amount set forth herein, of at least
$6,500,000.

 

(b)           Adjusted EBITDA. Achieve EBITDA minus Capital Expenditures, tested
as of the last day of each fiscal quarter on a trailing quarterly basis or
trailing two-quarter’s basis, as indicated below, of at least the following for
the periods listed below:

 

Quarterly Period Ending

 

Minimum Adjusted EBITDA

 

Trailing quarterly period ending September 30, 2010

 

$

(2,000,000

)

Trailing quarterly period ending December 31, 2010

 

$

2,000,000

 

Trailing two-quarter period ending March 31, 2011

 

$

5,000,000

 

Trailing two-quarter period ending June 30, 2011

 

$

5,000,000

 

Trailing two-quarter period ending September 30, 2011

 

$

5,000,000

 

 

5                                          The Loan Agreement shall be amended
by deleting the following definition from Section 13.1 thereof:

 

“              “Borrowing Base” is 80% of Eligible Accounts, as determined by
Bank from Borrower’s most recent Borrowing Base Certificate; provided, however,
that Bank may decrease the foregoing percentage in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.

 

“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States but are otherwise
Eligible Accounts that are, on a case-by-case basis, acceptable to Bank in its
sole reasonable discretion.

 

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, if any, for any period as at any date of determination, the net
profit (or loss),  after provision for taxes, of Borrower and its Subsidiaries
for such period taken as a single accounting period.

 

“Revolving Line” is an Advance or Advances in an aggregate amount of up to
$10,000,000 outstanding at any time.”

 

and inserting in lieu thereof the following:

 

“              “Borrowing Base” is (a) 80% of Eligible Accounts plus (b) seventy
percent (70%) of Eligible Chinese Accounts, in each case as determined by Bank
from Borrower’s most recent Borrowing Base Certificate; provided, however, that
Bank may decrease the foregoing percentages in its good faith business judgment
based on events,

 

5

--------------------------------------------------------------------------------


 

conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral.

 

“Eligible Foreign Accounts” are Accounts (other than Eligible Chinese Accounts)
for which the Account Debtor does not have its principal place of business in
the United States but are otherwise Eligible Accounts, that: (i) the Account
Debtors for which have a principal place of business in any of Canada, France,
Germany, Italy, Japan or the United Kingdom, the billing and payment receipt
history for which is acceptable to Bank, in its sole discretion; (ii) are
supported by letters of credit acceptable to Bank, in its sole discretion; or
(iii) are insured by insurance policies acceptable to Bank, in its sole
discretion.  In any event, Bank reserves the right to include in or exclude from
the Borrowing Base any Accounts, in its sole discretion.

 

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, if any,  for any period as at any date of determination, the net
profit (or loss), exclusive of any extraordinary gains, after provision for
taxes, of Borrower and its Subsidiaries for such period taken as a single
accounting period.

 

“Revolving Line” is an Advance or Advances in an aggregate amount of up to
$15,000,000 outstanding at any time.”

 

6                                          The Loan Agreement shall be amended
by inserting the following definitions in the appropriate alphabetical order in
Section 13.1 thereof:

 

“              “Capital Expenditures” means, with respect to any Person for any
period, the sum of (a) the aggregate of all expenditures by such Person and its
Subsidiaries during such period that are capital expenditures as determined in
accordance with GAAP, whether such expenditures are paid in cash or financed,
plus (b) to the extent not covered by clause (a), the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or capitalized assets or the capital stock
of any other Person.

 

“EBITDA” shall mean (a) Net Income, exclusive of any non-cash gains or losses
due to mark-to-market changes in the value of Borrower’s warrants, plus
(b) Interest Expense, plus (c) to the extent deducted in the calculation of Net
Income, depreciation expense and amortization expense (including, without
limitation, deferred financing costs and expenses), plus (d) income tax expense,
plus (e) non-cash stock compensation expense.

 

“Eighth Loan Modification Agreement” means that certain Eighth Loan Modification
Agreement, dated as of the Eighth Loan Modification Effective Date, by and
between Borrower and Bank.”

 

“Eighth Loan Modification Effective Date” is the date noted in the preamble to
the Eighth Loan Modification Agreement.

 

“Eligible Chinese Accounts” are Accounts for which the Account Debtor has a
principal place of business in China but are otherwise Eligible Accounts that
are

 

6

--------------------------------------------------------------------------------


 

supported by a letter of credit acceptable to Bank, in its sole discretion and
that are, on a case-by-case basis, acceptable to Bank in its sole reasonable
discretion.

 

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries, if
any, including, without limitation or duplication, all commissions, discounts,
or related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).”

 

7                                          The Loan Agreement shall be amended
by deleting the following definition from Section 13.1 thereof:

 

“              “Tangible Net Worth” is, on any date, the consolidated total
assets of Borrower and its Subsidiaries plus (a) Deferred Financing Costs minus
(b) any amounts attributable to (i) goodwill, (ii) intangible items including
unamortized debt discount and expense, patents, trade and service marks and
names, copyrights and research and development expenses except prepaid expenses,
(iii) notes, accounts receivable and other obligations owing to Borrower from
its officers or other Affiliates, and (iv) reserves not already deducted from
assets, minus (c) Total Liabilities (exclusive of warrant and preferred stock
liabilities, provided such liabilities have redemption dates that exceed the
term of this Agreement, as certified by Borrower to Bank).”

 

8                                          The Compliance Certificate appearing
as Exhibit D to the Loan Agreement is hereby replaced with the Compliance
Certificate attached as Exhibit A hereto.

 

4.             FEES.  Borrower shall pay to Bank a modification fee in the
amount of Twenty Five Thousand Dollars ($25,000.00) (the “Modification Fee”),
which Modification Fee shall be due and payable and fully earned as of the date
hereof.  Borrower shall also reimburse Bank for all legal fees and expenses
incurred by Bank in connection with the Existing Loan Documents and this
amendment thereto.

 

5.             RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT.
Borrower hereby ratifies, confirms, and reaffirms, all and singular, the terms
and conditions of the IP Agreement and acknowledges, confirms and agrees that
the IP Agreement contains an accurate and complete listing of all Intellectual
Property.

 

6.             RATIFICATION OF PERFECTION CERTIFICATE.  Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate dated as of March 10, 2010 between
Borrower and Bank, and acknowledges, confirms and agrees the disclosures
Borrower provided to Bank in the Perfection Certificate, as amended, has not
changed.

 

7.             AUTHORIZATION TO FILE.  Borrower hereby authorizes Bank to file
UCC financing statements without notice to Borrower, with all appropriate
jurisdictions, as Bank deems appropriate, in order to further perfect or protect
Bank’s interest in the Collateral, including a notice that any disposition of
the Collateral, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Bank under the Code.

 

7

--------------------------------------------------------------------------------


 

8.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

9.             RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

 

10.           NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that, as of the date of this Loan Modification Agreement, Borrower has no
offsets, defenses, claims, or counterclaims against Bank with respect to the
Obligations, or otherwise, and that if Borrower now has, or ever did have, any
offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.

 

11.           CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this  Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 

12.           RIGHT OF SET-OFF.  In consideration of Bank’s agreement to enter
into this Loan Modification Agreement, Borrower hereby reaffirms and hereby
grants to Bank, a lien, security interest and right of set off as security for
all Obligations to Bank, whether now existing or hereafter arising upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Bank (including a Bank subsidiary) or in transit to any of them.  At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Bank may set off the same or any part thereof and
apply the same to any Obligation of Borrower, even though unmatured and
regardless of the adequacy of any other collateral securing the Obligations. 
ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13.           JURISDICTION/VENUE.  Borrower accepts for itself and in connection
with its properties, unconditionally, the exclusive jurisdiction of any state or
federal court of competent jurisdiction in the Commonwealth of Massachusetts in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement.  NOTWITHSTANDING THE FOREGOING,  THE
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY BORROWER
OR ANY OF THEIR PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK
DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY.

 

14.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the Eighth Loan Modification Effective Date.

 

 

BORROWER:

 

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

By

/s/ Donald R. Peck

 

Name:

Donald R. Peck

 

Title:

CFO

 

 

 

 

SATCON POWER SYSTEMS, INC.

 

 

 

 

By 

/s/ Charles S. Rhoades

 

Name:

Charles S. Rhoades

 

Title:

CEO

 

 

 

 

SATCON ELECTRONICS, INC.

 

 

 

 

By 

/s/ Charles S. Rhoades

 

Name:

Charles S. Rhoades

 

Title:

CEO

 

 

 

 

SATCON POWER SYSTEMS CANADA LTD.

 

 

 

 

By 

/s/ Charles S. Rhoades

 

Name:

Charles S. Rhoades

 

Title:

CEO

 

 

 

 

BANK:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

By

/s/ Michael Quinn

 

Name:

Michael Quinn

 

Title:

RM

 

 

 

[Satcon — Eighth Loan Modification Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

Exhibit A to Eighth Loan Modification Agreement

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

SATCON TECHNOLOGY CORPORATION, et al.

 

 

 

The undersigned authorized officer of Satcon Technology Corporation and its
Subsidiaries (“Borrower”) certifies that under the terms and conditions of the
Loan and Security Agreement between Borrower and Bank (the “Agreement”), (1)
Borrower is in complete compliance for the period ending
                               with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries, if any, relating to unpaid employee payroll or
benefits of which Borrower has not previously provided written notification to
Bank.  Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Monthly financial statements with  Compliance Certificate

 

Monthly within 30 days

 

o Yes

 

o No

Annual financial statement (CPA Audited) + CC

 

FYE within 120 days

 

o Yes

 

o No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

o Yes

 

o No

A/R & A/P Agings

 

Monthly within 15 days

 

o Yes

 

o No

Projections

 

Annually

 

o Yes

 

o No

Transaction Reports

 

Bi-weekly (monthly, in the event (I)  there are no outstanding Credit 
Extensions under the Revolving line  for the entire calendar month then  ended
or (II) Borrower maintains or exceeds $10,000,000 in (A) Borrower’s unrestricted
cash on deposit at Bank  plus (B) unused availability pursuant  to the Revolving
Line under this Agreement, as determined by Bank  with reference to the
Availability  Amount set forth therein.

 

o Yes

 

o No

 

--------------------------------------------------------------------------------


 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

 

Maintain, as indicated:

 

 

 

 

 

 

 

 

 

Minimum Liquidity (at all times, certified monthly)

 

$

*

$

 

o Yes

 

o No

 

Minimum adjusted EBITDA (quarterly)

 

$

**

$

 

o Yes

 

o No

 

 

--------------------------------------------------------------------------------

* See Section 6.9(a)

** See Section 6.9(b)

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

SATCON TECHNOLOGY CORPORATION, et al.

BANK USE ONLY

 

 

 

Received by:  

 

By:

 

 

AUTHORIZED SIGNER

Name:

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Verified:

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

 

 

 

 

 

Compliance Status:           o Yes   o No

 

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

Dated:

 

 

 

I.              Liquidity (Section 6.9(a))

 

Required:               (I) From the Eighth Loan Modification Effective Date
through and including March 31, 2011, Borrower shall maintain (A) unrestricted
cash on deposit at Bank plus (B) unused availability pursuant to the Revolving
Line under this Agreement, as determined by Bank with reference to the
Availability Amount set forth herein (including, through August 30, 2010, the
unused availability under the Non-formula Sublimit), of at least $5,000,000; and
(II) From April 1, 2011 and at all times thereafter, Borrower shall maintain (A)
unrestricted cash on deposit at Bank plus (B) unused availability pursuant to
the Revolving Line under this Agreement, as determined by Bank with reference to
the Availability Amount set forth herein, of at least $6,500,000.

 

Actual:

 

A.

 

Unrestricted cash at Bank

 

$

 

 

 

 

 

 

 

B.

 

Unused availability pursuant to the Revolving Line under this Agreement, as
determined by Bank with reference to the Availability Amount set forth herein
(including, through August 30, 2010, the unused availability under the
Non-formula Sublimit)

 

$

 

 

 

 

 

 

 

C.

 

Liquidity (line A plus line B)

 

$

 

 

Is line C equal to or greater than $[                          ]?

 

               o No, not in
compliance                                                                                                o Yes,
in compliance

 

--------------------------------------------------------------------------------


 

II.            Adjusted EBITDA (Section 6.9(b))

 

Required:               Achieve EBITDA minus Capital Expenditures, tested as of
the last day of each fiscal quarter on a trailing quarterly basis or trailing
two-quarter’s basis, as indicated below, of at least the following for the
periods listed below:

 

Quarterly Period Ending

 

Minimum Adjusted EBITDA

 

 

 

 

 

Trailing quarterly period ending September 30, 2010

 

$

(2,000,000

)

 

 

 

 

Trailing quarterly period ending December 31, 2010

 

$

2,000,000

 

 

 

 

 

Trailing two-quarter period ending March 31, 2011

 

$

5,000,000

 

 

 

 

 

Trailing two-quarter period ending June 30, 2011

 

$

5,000,000

 

 

 

 

 

Trailing two-quarter period ending September 30, 2011

 

$

5,000,000

 

 

Actual:

 

A.                                   Net Income, exclusive of any non-cash gains
or losses due to mark-to-market changes in the value of Borrower’s warrants

 

$

B.                                     To the extend deducted from the
calculation of Net Income:

 

$

 

 

 

1.                                       Interest Expense

 

$

 

 

 

2.                                       Depreciation and amortization expense
(including, without limitation, deferred financing costs and expenses)

 

$

3.                                       Income tax expense

 

$

 

 

 

4. Non-cash stock compensation expense

 

$

 

 

 

C.                                     EBITDA (line A plus line B.1 plus line
B.2 plus line B.3 plus line B.4)

 

$

 

 

 

D.                                    Capital Expenditures

 

$

 

 

 

E.                                      Adjusted EBITDA (line C minus line D)

 

$

 

Is line E equal to or greater than $[                                      ]?

 

               o No, not in
compliance                                                                                                o Yes,
in compliance

 

--------------------------------------------------------------------------------